ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “measuring a value indicative of temperature of the first B-TRAN, and measuring a value indicative of temperature of the second B-TRAN; and adjusting a current flow through the first B-TRAN, the adjusting responsive to the value indicative of temperature of the first B-TRAN being different than the value indicative of temperature of the second B-TRAN” in addition to other limitations recited therein.

Claims 2-9 are allowed by virtue of their dependency from claim 1.

Claim 10 is allowed because the prior art of record fails to disclose or suggest a switch assembly including the limitation “a second means for measuring conduction through the second B-TRAN, the second means for measuring coupled to the controller; wherein the controller is configured to: read a value indicative of conduction through the first B-TRAN; read a value indicative of conduction through the first B-TRAN; and adjust, by way of the first means for controlling, current flow through the first B-TRAN, the adjustment responsive to the value indicative of conduction of the first B-TRAN being different than the value indicative of conduction through second B-TRAN” in addition to other limitations recited therein.

Claims 11-22 are allowed by virtue of their dependency from claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842